IN RE: APPEAL OF MOSER CONSTRUCTION OF THE OUTER BANKS FROM THE DECISION OF THE ZONING HEARING BOARD OF HORSHAM TOWNSHIP, MONTGOMERY COUNTY, PENNSYLVANIA, AS TO TAX PARCEL NO. 36-00-03550-10-4 A/K/A BLOCK NO. 50, UNIT NO. 13, BEING A VACANT LOT ON DORA AVENUE, HORSHAM TOWNSHIP
PETITION OF: MOSER CONSTRUCTION OF THE OUTER BANKS AND GRACE BUILDING CO., INC.
No. 183 MAL 2007.
Supreme Court of Pennsylvania, Middle District.
August 8, 2007.

ORDER
PER CURIAM:
AND NOW, this 8th day of August, 2007, the Petition for Allowance of Appeal is DENIED.